DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group II, claims 6-10 in the reply filed on 3/28/2022 is acknowledged.
Claims 11 and 19 have been cancelled.
Claims 1-10, 12-18, and 20-22 are pending, and claims 1-5, 12-18 and 20-22 are withdrawn from further consideration. 
Claims 6-10 are under examination. 

Claim Objections
Claim 6 is objected to because of the following informalities:  please spell full name of PTP.  Appropriate correction is required.
Moreover, the last second line of claim 6, please use “the” agent instead of “the test agent” for consistency. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure thatthe inventor had possession, as of the filing date of the application relied on,of the specific subject matter later claimed by the inventor. Vas-Cath Inc. v.Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). The inventor candemonstrate possession by such descriptive means as words, structures,figures, diagrams, formulas, etc., that fully set forth the claimed invention. 
The issue here is on the “ligand”  of the RPTPα which is a genus encompasses various potential molecules.  However, none of the so-called RPTPα ligand is disclosed in the specification either in the specification description or in the results as shown in Figures 2-4.
University of California v. Eli Lilly., 119 F.3d 1559, 43 USPQ2d 1398, the court held that a ‘representative number” of species is required possession of the genus - “structural features common to the members of the genus, which features constitute a substantial portion of the genus.” Enzo Biochem, Inc. V. Gen-Probe Inc, 1567, 43 USPQ2d at 1405, the court adopted the standard that “the written description requirement can be met by ‘show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “. Thus far, applicants have not shown sufficient (or any) ligand that binds to the RPTPα as well as inhibiting RPTPα clustering/or increase in PTP activity associated arthritis.  

	
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

When a claim contains functional language but the specification lacks any teaching regarding the amino acid residues that are critical for the function, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species aren't.  In other words, absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical antigen/epitope that in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence, see MPEP 2163. 

 Here, with respect to the antibody that specifically interacts with the RPTPα ectodomain and inhibits clustering herein is a genus.  The unpredictability is best demonstrated by the recent court decision in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014), the court found that AbbVie's generic claim can be classified as a set of human antibodies defined functionally by their high affinity and neutralizing activity to the human IL-12 antigen. However, AbbVie did not disclose any structural features common to the members of the genus. Rather, AbbVie's patent described only one type of structurally similar antibodies rather than antibodies representative of the full scope of the genus.

Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the CDR in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

In addition, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function. The claim here only provides functionality of an antibody, i.e. interacting with the RPTPα ectodomain and inhibits clustering. No structure (e.g. Fab, heavy and light chain, or CDR1-6 of an antibody) is discussed or presented in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, it appears that a comparison for a change in step (i) is needed. If there is no control for comparison, one ordinary skill would not be able to determine whether “a change” has occurred.

8.	Comment on the issue of judicial exception under 35 USC 101:  it appears that there is a correlation of arthritis phenomena with the increase of RPTPα clustering or decrease of PTP activity in FLS (fibroblast-like synoviocytes). This might satisfies prong 2A, i.e. law of nature. However, using an agent administering to the FLS to determine the inhibition of RPTPα or PTP activity or the binding of the agent to the ectodomain of RPTPα integrates a practical application that adds significant more weight to the claim. Moreover, using this kind of agent is not a common or routine scientific activity in the field. 

Allowable Subject Matter
9.	The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggesting the current method in identifying a subject having or at risk of having arthritis. The closest prior art is the reference of Doody (Science Translation Medicine 2015 7: 1-12; IDS reference cited in Written Opinion by International Search) that this research team identifies RPTPα and found out that it was induced in fibroblast-like synoviocyte (FLS) during arthritis progression (See Abstract and Introduction). Doody uses a decoy protein which is able to detach endogenous RPTPα from proteoglycans on the surface of FLS and activate the phosphatase (i.e. increase PTP as well as increase inhibition of clustering of RPTP) resulting in the inhibition of pathogenic FLS intracellular signaling (See Abstract and Discussion). Doody concludes that RPTα can be a candidate target for anti-rheumatoid arthritis therapies (See Abstract; Discussion, page 10). However, Doody does not suggest using an agent to determine the inhibition RPTPα clustering or increase PTP activity or a binding of the agent to the ectodomain of RPTPα in the FLS as a diagnosis tool. The reference of Doody focuses on identifying a potential RPTPα that contributes to the pathogenic arthritis. The reference of Doody lacks suggestion or motivation to one ordinary skill to directly use the determining methods here as a means for diagnosis of arthritis patients (emphasis added).  

Conclusion 
10.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641